 LOCAL NO. 294, THEATRICAL STAGE EMPLOYEES593Local Union No. 294 of the International Alliance ofTheatrical Stage Employees and Moving PictureOperators of the United States and CanadaandLippert Theatres,and Stewart Simpson and TomokoSimpson.Case AO-137February 28, 1972ADVISORY OPINIONBY CHAIRMAN MILLER ANDMEMBERSFANNING,JENKINS, AND KENNEDYThe petition herein was filed on September 2, 1971,by Local Union No. 294 of the International Allianceof Theatrical Stage Employees and Moving Picture Op-erators of the United States and Canada, herein calledthe Petitioner, for an Advisory Opinion in conformitywith Sections 102.98 and 102.99 of the National LaborRelations Board's Rules and Regulations, Series 8, asamended, and Section 101.39 of the Board's Statementof Procedure to determine whether the Board wouldassert jurisdiction over Lippert Theatres, and Stewartand Tomoko Simpson, herein referred to individuallyby their respective names.In pertinent part, the petition alleges as follows:1.There is pending before the Superior Court of theState of Arizona, in and for the County of Maricopa,an action under docket No. C-250089 filed by Stewartand Tomoko I. Simpson, husband and wife, seekinginjunctive relief against certain picketing by the Peti-tioner herein. Lippert Theatres does not appear to bea party to this litigation.2.By its petition, the Petitioner asserts that Stewartand Tomoko Simpson are operating a movie theatre inPhoenix, Arizona, known as Downtown Twin Cine-mas, pursuant to a sublease agreement with DowntownCinema, an Arizona corporation. No commerce datahas been submitted with respect to the operations of theSimpsons. The commerce data relating to the particu-lar movie theatre operated by the Simpsons' known asDowntown Twin Cinemas in Phoenix, Arizona, itsgross income figures, and the amoung of operating ex-penses are not known to the Petitioner. According tothe petition, an organization known as AffiliatedTheatres, based in San Francisco, California, handlesthe "booking services" relative to the films which areto be shown at the Downtown Twin Cinemas.3.Upon information and belief, the Petitioner assertsthat Lippert Theatres, an organization based in SanFrancisco, California, is engaged in the general busi-ness of operating movie theatres in California andArizona and elsewhere, and operates under the nameof or through said Affiliated Theatres and DowntownCinema, the sublessor of the Simpsons. The filmsshown in the Phoenix theatre come from Los Angeles.Documents submitted herein show that Lippert195 NLRB No. 111Theatres is merely the pseudonym of a group of organi-zations in which Robert L. Lippert, through a series ofbusiness arrangements, has some interest. The repre-sentative of Lippert Theatresallegesthat it does notexist as a legal entity.4.The total volume of business done by LippertTheatres in these movie theatres is not known. ThePetitioner alleges that commerce data is not availableto Petitioner since Lippert Theatresmaintainsno officewithin the State of Arizona and apparently has not filedany such data with any public office in the State ofArizona.5. Subsequently, on December 7, 1971, the ActingRegional Director for Region 28 of the Board, filed amotion to intervene setting forth certain jurisdictionalinformation relating to the petition herein. This motionis hereby granted.6.On December 16, 1971, the Lippert Theatre repre-sentative filed with the Regional Director a response tothe motion to intervene denying the allegations con-tained in the petition and asserts that the Board doesnot have jurisdiction herein.7.The court has made no finding with respect tocommerce data.8.There is an unfair labor practice proceeding in-volving the same labor dispute pending before theBoard, Case 28-CA-2422.9.Although served with a copy of the petition, noresponse as provided in the Board's Rules and Regula-tions has been filed by any of the parties.On the basis of the above, the Board is of the opinionthat:1.Stewart and Tomoko Simpson are operating amovie theatre in Phoenix, Arizona, known as Down-town Twin Cinemas, pursuant to a sublease agreementwith Downtown Cinema, an Arizona corporation.2.Lippert Theatres, a name utilized by different or-ganizational groups in which Robert L. Lippert is aparticipant is engaged in the general business of operat-ing movie theatres in California, Arizona, and else-where.3.The Board's current standard for the assertion ofjurisdiction over retail enterprises within its statutoryjurisdiction is an annual gross volume of business of atleast $500,000.Carolina Supplies and Cement Co., 122NLRB 88, 89. The current standard for the assertionover nonretail enterprises within the Board's statutoryjurisdiction requires an annual minimum of $50,000out-of-state inflow or outflow, direct or indirect.Sie-mons Mailing Service,122 NLRB 81, 85.4. Because of the paucity of evidence with respect tothe existence or character of the alleged legal entityknown as Lippert Theatres, we are unable to make ameaningful judgment as to the applicable or jurisdic-tional standard to this intangible group of organiza-tions.As indicated, there has been no commerce data 594DECISIONS OF NATIONAL LABOR RELATIONS BOARDof any kind presented with respect to the Simpson'soperations involved herein.Finally, there is insufficientevidence presented, except for the sublease by Down-town Cinema,to show that Lippert Theatres, or anyother employing entity,has any direct relationship tothe operations of the Simpsons so as to establish thatLippertTheatres owns,controls,or operates theDowntown Twin Cinemas of the Simpsons.Accordingly,the parties are advised,pursuant toSection 102.103of theNationalLaborRelationsBoard'sRules and Regulations,Series 8, as amended,that,upon the`allegations submitted herein,the Boardis unable to determinewhether itwould'assert jurisdic-tion over the operations involved herein with respect todisputes cognizable under Sections 8, 9, and 10 of theAct.